      Case 3:20-cv-03548-X Document 1 Filed 12/02/20         Page 1 of 14 PageID 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION
 PRISCILLA ZEPEDA,                       §
     Plaintiff                           §
                                         §     Civil Action Number_______________
 v.                                      §
                                         §
 FAITH FAMILY KIDS,                      §
     Defendant                           §


                        PLAINTIFF’S ORIGINAL COMPLAINT
      COMES NOW, Plaintiff PRISCILLA ZEPEDA (“Ms. Zepeda”) to hereby file

her “Plaintiff’s Original Complaint” and in support Ms. Zepeda would show this

Honorable Court the following:

                                        PREAMBLE

                         EXPERIENCED PRINCIPAL
              FIRED FOR FREE EXPRESSION AND BEING HISPANIC

       Plaintiff Ms. Zepeda was a principal employed by Defendant Faith Family
Academy (defined herein). Ms. Zepeda has been a dedicated employee in the pursuit
of educating children. Ms. Zepeda had a stellar reputation as an educator which was
significantly tarnished by Defendant’s actions against Ms. Zepeda. Defendant
pursued a direct and deliberate path to silence Ms. Zepeda, which Ms. Zepeda fought
and now seeks relief.

                                   A. NATURE OF SUIT

         1.       Plaintiff Ms. Zepeda has been the victim of discrimination, harassment,

and defamation based on Ms. Zepeda’s Hispanic race and in retaliation for the

exercise of Ms. Zepeda’s rights under the First Amendment of the United States

PLAINTIFF’S ORIGINAL COMPLAINT                                                         1
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20           Page 2 of 14 PageID 2



Constitution. Such acts of discrimination, harassment, and defamation have caused

significant injury to Ms. Zepeda.

         2.       Plaintiff Ms. Zepeda now files this original action for damages and

equitable relief pursuant to:

                  (a)   42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                        Civil Rights Act of 1964, as amended by the Civil Rights
                        Act of 1991; and

                  (b)   42 U.S.C. § 1983 with regards to:

                        (i)    Defendant’s denial (under the color of law) of
                               Plaintiff Ms. Zepeda’s equal protection, procedural
                               due process violations, and substantive due process
                               rights granted by the Fourteenth Amendment to the
                               U.S. Constitution; and

                        (ii)   Defendant’s denial (under the color of law) of
                               Plaintiff Ms. Zepeda’s freedom of expression and
                               assembly rights granted by the First Amendment to
                               the U.S. Constitution.

         3.       Further, this Court may exercise supplemental jurisdiction over

Plaintiff Ms. Zepeda’s Texas claims set forth hereafter arising under Texas law

pursuant to 28 U.S.C. § 1367.

                                          B. PARTIES

         4.       Plaintiff Ms. Zepeda is a Hispanic female residing in the State of Texas.

         5.       Defendant FAITH FAMILY KIDS is a Texas non-profit corporation

 doing business as Faith Family Kids, Inc. and Faith Family Academy-Oak Cliff


PLAINTIFF’S ORIGINAL COMPLAINT                                                           2
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20         Page 3 of 14 PageID 3



 (hereafter referred to as “FFA”). Defendant FFA operates charter schools formed

 under and governed by the laws of the State of Texas and further operates under the

 United States Department of Education which provides federal funds to FFA.

 Defendant FFA may be served with summons by service upon FFA’s

 Superintendent as follows:

                              FAITH FAMILY KIDS
                   ATTN: MOLLIE J. PURCELL, SUPERINTENDENT
                              1608 OSPREY DRIVE
                             DESOTO, TEXAS, 75115
                               C. JURISDICTION and VENUE

         6.       The original Jurisdiction of this Court is in accordance with 28 U.S.C.

§ 1331 as involving a federal question proceeding arising under:

                  (a)   42 U.S.C. §§2000d-2000d-7 et seq being Title VI of the
                        Civil Rights Act of 1964, as amended by the Civil Rights
                        Act of 1991; and

                  (b)   42 U.S.C. § 1983 with regards to:

                        (i)    Defendant’s denial (under the color of law) of
                               Plaintiff Ms. Zepeda’s equal protection, procedural
                               due process violations, and substantive due process
                               rights granted by the Fourteenth Amendment to the
                               U.S. Constitution; and

                        (ii)   Defendant’s denial (under the color of law) of
                               Plaintiff Ms. Zepeda’s freedom of expression and
                               assembly rights granted by the First Amendment to
                               the U.S. Constitution.



PLAINTIFF’S ORIGINAL COMPLAINT                                                         3
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20         Page 4 of 14 PageID 4



         7.       Venue is proper in the Northern District of Texas (Dallas Division)

because the FFA Oak Cliff school where Plaintiff Ms. Zepeda worked for Defendant

FFA is in Dallas, Dallas County, Texas which is where the underlying events

occurred. Dallas County is within the Northern District of Texas.

                               D. FACTUAL BACKGROUND

                              WHO IS PLAINTIFF MS. ZEPEDA?

         8.       Plaintiff Ms. Zepeda is an Hispanic bilingual female. At all times

material, Ms. Zepeda was an employee of Defendant FFA.

         9.       Plaintiff Ms. Zepeda was specifically hired by Defendant FFA to be the

principal at Defendant’s FFA school in Oak Cliff (hereafter, sometimes the “Oak

Cliff School”)

         10.      Defendant FFA receives grants and funding from the United States

government.

         11.      Plaintiff Ms. Zepeda was overjoyed at the opportunity to be the

principal at Defendant FFA’s Oak Cliff School, where Ms. Zepeda believed she

could truly make a difference with the students.

                              WHO IS DEFENDANT FFA?

         12.      As stated, Defendant FFA is a non-profit corporation formed under the

laws of the State of Texas and operates various charter schools in Texas, under the

laws of the State of Texas and the United States Department of Education.


PLAINTIFF’S ORIGINAL COMPLAINT                                                        4
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20         Page 5 of 14 PageID 5



         13.      As part of its funding, Defendant FFA receives grants and other funds

from the United States government that are used for the primary objective of

providing for employment of educators and administrators of students.

         14.      Plaintiff Ms. Zepeda was employed by Defendant FFA under a contract

(“Contract”).

   DEFENDANT FFA’S WRONGFUL ACTIONS TOWARDS MS. ZEPEDA.

         15.      On December 3, 2018, Plaintiff Ms. Zepeda received her last paycheck

from Defendant FFA (“Termination” or “Terminated”). Although no truthful

reasons were given to Plaintiff Ms. Zepeda for the Termination, Defendant did say

it was a necessary reduction in staff. However, Defendant FFA’s statement was an

obvious lie because Defendant immediately replaced Ms. Zepeda with a younger,

Anglo woman, with no bilingual skills, who was now in charge of a dual language

school. Such replacement also had no experience in campus administration.

         16.      The truth is that Plaintiff Ms. Zepeda was Terminated because:

                  (a)   Plaintiff Ms. Zepeda was Hispanic, and

                  (b)   Plaintiff Ms. Zepeda had the audacity to publicly express
                        her First Amendment right of free speech with regards (a)
                        to Defendant FFA’s failure to follow its own policies and
                        procedures, and (b) Defendant FFA’s ill treatment of other
                        employees.

         17.      Prior to Plaintiff Ms. Zepeda’s Termination, Defendant FFA had taken

 deliberate steps to threaten and degrade Ms. Zepeda with false allegations of how

PLAINTIFF’S ORIGINAL COMPLAINT                                                       5
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20       Page 6 of 14 PageID 6



 Ms. Zepeda was viewed by her staff, threats of termination, and the imposition

 (under duress) of employment related “expectations” as to Ms. Zepeda.

         18.      When Plaintiff Ms. Zepeda refused to resign, as Defendant FFA had

 hoped, Defendant FFA elected simply to get rid of Plaintiff Ms. Zepeda through

 the Termination.

         19.      Defendant FFA provided no due process whatsoever with regards to

allowing Plaintiff Ms. Zepeda to challenge the Termination.

         20.      After the Termination, Plaintiff Ms. Zepeda immediately sought

employment elsewhere.

         21.      On December 17, 2018 Arlington Independent School District

(“Arlington”) offered Plaintiff Ms. Zepeda a job, subject to an oral reference from

her “most immediate supervisor” from Defendant FFA. Initially, Defendant FFA

purposely dodged and ignored the reference calls coming from Arlington.

Eventually, Defendant FFA did respond to Arlington, only to trash Ms. Zepeda’s

employment history with Defendant FFA.

         22.      Having received the false and vicious reference from Defendant FFA,

on January 11, 2019, Arlington withdrew its offer to hire Plaintiff Ms. Zepeda.

         23.      At all material times, Plaintiff Ms. Zepeda conducted herself in a

consistently professional and competent manner, performing all requirements of her

principal’s job and all conditions precedent to her employment.


PLAINTIFF’S ORIGINAL COMPLAINT                                                     6
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20          Page 7 of 14 PageID 7



                          HARM TO PLAINTIFF MS. ZEPEDA

         24.      Defendant FFA’s discrimination, retaliation, and defamation against,

and as, to Plaintiff Ms. Zepeda has caused Ms. Zepeda to suffer physical and

economic harm, including loss of wages and medical expenses. Plaintiff Ms. Zepeda

has also suffered extreme emotional harm as a result of the referenced

discriminatory, retaliatory, and defamatory actions of Defendant FFA.

         25.      Left with no choice, Plaintiff Ms. Zepeda was forced to engage counsel

to seek relief herein.

         26.      Plaintiff Ms. Zepeda has met all conditions precedent to bringing these

claims before this Honorable Court.

                                  E. CAUSES OF ACTION

         27.      The forgoing factual allegations contained in the foregoing section D:

Factual Background are incorporated into this section E by reference for all

purposes.

                         COUNT ONE: TITLE VI VIOLATION

         28.      Title VI provides in relevant part that: “No person in the United States

shall, on the grounds of race, color, or national origin, be excluded from participation

in, be denied the benefits of, or be subjected to discrimination under any program or

activity receiving Federal financial assistance.”




PLAINTIFF’S ORIGINAL COMPLAINT                                                          7
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20           Page 8 of 14 PageID 8



         29.      Because Defendant FFA does receive federal financial assistance,

Defendant FFA is prohibited from discriminating against employees because

of employees’ race, but that is exactly what Defendant FFA did with its Termination

of Plaintiff Ms. Zepeda because of her Hispanic race. In doing so, Defendant FFA

has violated Title VI.

         30.      Defendant FFA’s Termination of Plaintiff Ms. Zepeda in violation of

Title VI has caused Plaintiff Ms. Zepeda to suffer a loss of benefits and created

economic losses, including actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Ms. Zepeda now sues in accord with

Title VI.

         31.      Defendant FFA’s Termination of Plaintiff Ms. Zepeda in violation of

Title VI has caused Plaintiff Ms. Zepeda to suffer mental and emotional distress and

damages, including actual, consequential, continuing, and future compensatory

damages, for which Plaintiff Ms. Zepeda now sues in accord with Title VI.

                    COUNT TWO: VIOLATION OF SECTION 1983

         32.      42 U.S.C. §1983 provides in part:

                  Every person who under color of any statute, ordinance,
                  regulation, custom, or usage, of any State…subjects, or
                  causes to be subjected, a citizen of the United States…to
                  the deprivation of any rights, privileges, or immunities
                  secured by the Constitution and laws, shall be liable to the
                  party injured in an action and law, suit in equity, or other
                  proper procedure for redress….

PLAINTIFF’S ORIGINAL COMPLAINT                                                         8
Glaw 2020.12.02
      Case 3:20-cv-03548-X Document 1 Filed 12/02/20        Page 9 of 14 PageID 9




         33.      The Fourteenth Amendment to the United States Constitution grants

Plaintiff Ms. Zepeda the right to procedural and substantive due process and to equal

protection under the law, which were entirely denied to Ms. Zepeda.

         34.      Further, the First Amendment to the United States Constitution grants

Plaintiff Ms. Zepeda the right to express complaints and concerns related to an

employer’s improper actions and efforts to harm others, which Plaintiff Ms. Zepeda

did. In retaliation for such expression, Defendant FFA simply Terminated Plaintiff

Ms. Zepeda.

         35.      The First Amendment also grants Plaintiff Ms. Zepeda the right to

assemble peaceably, which Defendant FFA denied Ms. Zepeda.

         36.      Defendant FFA’s acts and omissions were intentional, arbitrary, and

capricious, resulting in violations of Plaintiff Ms. Zepeda’s procedural and

substantive due process, the right to equal protection under the law, as well as Ms.

Zepeda’s First Amendment rights.

         37.      Defendant FFA’s acts and omissions against Plaintiff Ms. Zepeda in

violation of Section 1983 have caused Plaintiff Ms. Zepeda to suffer a loss of

benefits and created economic losses, including actual, consequential, continuing,

and future compensatory damages, for which Plaintiff Ms. Zepeda now sues in

accord with Section 1983.



PLAINTIFF’S ORIGINAL COMPLAINT                                                       9
Glaw 2020.12.02
    Case 3:20-cv-03548-X Document 1 Filed 12/02/20        Page 10 of 14 PageID 10



         38.      Defendant FFA’s acts and omissions against Plaintiff Ms. Zepeda in

violation of Section 1983 have caused Plaintiff Ms. Zepeda to suffer mental and

emotional distress and damages, including actual, consequential, continuing, and

future compensatory damages, for which Plaintiff Ms. Zepeda now sues in accord

with Section 1983.

                        COUNT THREE: BREACH OF CONTRACT.

         39.      Defendant FFA’s Termination of Plaintiff Ms. Zepeda was a material

breach of the Contract between Defendant FFA and Plaintiff Ms. Zepeda.

         40.      Defendant FFA’s breach of the Contract with Plaintiff Ms. Zepeda has

caused Plaintiff Ms. Zepeda to suffer a loss of benefits and created economic losses,

including actual, consequential, continuing, and future compensatory damages, for

which Plaintiff Ms. Zepeda now sues.

         41.      Defendant FFA’s breach of the Contract with Plaintiff Ms. Zepeda has

caused Plaintiff Ms. Zepeda to suffer mental and emotional distress and damages,

including actual, consequential, continuing, and future compensatory damages, for

which Plaintiff Ms. Zepeda now sues.

                        COUNT FOUR: INTENTIONAL INFLICTION
                             OF EMOTIONAL DISTRESS

         42.      Defendant FFA’s acts and omissions taken against Plaintiff Ms.

Zepeda:



PLAINTIFF’S ORIGINAL COMPLAINT                                                      10
Glaw 2020.12.02
    Case 3:20-cv-03548-X Document 1 Filed 12/02/20         Page 11 of 14 PageID 11



                  (a)   were intentionally and willfully undertaken by Defendant
                        FFA to harm Plaintiff Ms. Zepeda;

                  (b)   were reckless and committed with no regard for the
                        outcome;

                  (c)   were extreme and outrageous in nature;

                  (d)   have caused emotional distress upon Plaintiff Ms.
                        Zepeda; and

                  (e)   such emotional stress has been extreme.

         43.      As a result, Defendant FFA has intentionally inflicted emotional

distress upon Plaintiff Ms. Zepeda and is liable to Ms. Zepeda for actual and

consequential damages for which Plaintiff Ms. Zepeda now sues.

                                COUNT FIVE: DEFAMATION

         44.      Defendant FFA’s reference of Plaintiff Ms. Zepeda made to Arlington

 was a defamatory slur directly against Plaintiff Ms. Zepeda, was false, and

 knowingly made by Defendant FFA to harm Plaintiff Ms. Zepeda.

         45.      Defendant FFA’s defamation of Plaintiff Ms. Zepeda has caused

 Plaintiff Ms. Zepeda to suffer a loss of benefits and created economic losses,

 including actual, consequential, continuing, and future compensatory damages, for

 which Plaintiff Ms. Zepeda now sues.

         46.      Defendant FFA’s defamation of Plaintiff Ms. Zepeda has caused

Plaintiff Ms. Zepeda to suffer mental and emotional distress and damages, including



PLAINTIFF’S ORIGINAL COMPLAINT                                                       11
Glaw 2020.12.02
    Case 3:20-cv-03548-X Document 1 Filed 12/02/20           Page 12 of 14 PageID 12



actual, consequential, continuing, and future compensatory damages, for which

Plaintiff Ms. Zepeda now sues.

                        COUNT SIX: TORTIOUS INTERFERENCE

         47.      Defendant FFA’s reference of Plaintiff Ms. Zepeda given to Arlington

was a defamatory slur directly against Plaintiff Ms. Zepeda, and:

                  (a)    was undertaken with actual knowledge that Plaintiff Ms.
                         Zepeda was about to enter into an employment contract
                         with Arlington;

                  (b)    was intentionally and willfully undertaken to prevent
                         Plaintiff Ms. Zepeda from obtaining the offered
                         employment from Arlington;

                  (c)    proximately caused Plaintiff Ms. Zepeda to lose out of the
                         contract of employment with Arlington; and

                  (d)    has resulted in extreme loss and damages to Plaintiff Ms.
                         Zepeda.

         48.      Defendant FFA’s tortious interference with Plaintiff Ms. Zepeda’s

business opportunities has caused Plaintiff Ms. Zepeda to suffer a loss of benefits

and created economic losses, including actual, consequential, continuing, and future

compensatory damages, for which Plaintiff Ms. Zepeda now sues.

         49.      Defendant FFA’s tortious interference with Plaintiff Ms. Zepeda

business opportunities has caused Plaintiff Ms. Zepeda to suffer mental and

emotional distress and damages, including actual, consequential, continuing, and

future compensatory damages, for which Plaintiff Ms. Zepeda now sues.

PLAINTIFF’S ORIGINAL COMPLAINT                                                         12
Glaw 2020.12.02
    Case 3:20-cv-03548-X Document 1 Filed 12/02/20          Page 13 of 14 PageID 13



                          F.    OTHER REQUESTED RELIEF.

         50.      In seeking redress with the Court for the foregoing claims, Plaintiff

Ms. Zepeda is also entitled to:

                  (a).   Punitive damages, where allowed by law;

                  (b)    Reimbursement of the attorneys’ fees incurred to pursue this

                         matter; and

                  (c)    where permitted, pre and post judgment interest, at the highest

                         rates permitted by law.

         (d)      Plaintiff Ms. Zepeda is further entitled to recover from Defendant FFA

Plaintiff Ms. Zepeda’s costs of court.

         (e)      Finally, Plaintiff Ms. Zepeda hereby requests a trial by jury in this

lawsuit.

         WHEREFORE,            PREMISES      CONSIDERED,        Plaintiff   Ms.   Zepeda

respectfully prays that upon final trial of this matter, Ms. Zepeda recover a judgment

against Defendant FFA for:

         •   Plaintiff’s actual and consequential damages;
         •   Exemplary damages in the manner requested above;
         •   Plaintiff’s reasonable and necessary attorney’s fees;
         •   Prejudgment and post judgment interest, as applicable;
         •   Plaintiff’s costs of court; and

any and all such other relief, legal and equitable, as to which Plaintiff may be justly

entitled.

PLAINTIFF’S ORIGINAL COMPLAINT                                                        13
Glaw 2020.12.02
    Case 3:20-cv-03548-X Document 1 Filed 12/02/20   Page 14 of 14 PageID 14



         Respectfully submitted,

                                    Gorman Law Firm, pllc



                                          Terry P. Gorman, Esq.
                                          Texas Bar Number 08218200
                                    901 Mopac Expressway South, Suite 300
                                    Austin, Texas 78746
                                    Telephone: 214.802.3477 (direct)
                                    Telecopier: 512.597.1455
                                    tgorman@school-law.co
                                    COUNSEL FOR PLAINTIFF
                                    PRISCILLA ZEPEDA




PLAINTIFF’S ORIGINAL COMPLAINT                                                 14
Glaw 2020.12.02
